Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 1 of 18 Page ID #:2212




                                                    02/26/2021
                                                           TJ
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 2 of 18 Page ID #:2213
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 3 of 18 Page ID #:2214
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 4 of 18 Page ID #:2215
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 5 of 18 Page ID #:2216
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 6 of 18 Page ID #:2217
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 7 of 18 Page ID #:2218
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 8 of 18 Page ID #:2219
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 9 of 18 Page ID #:2220
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 10 of 18 Page ID #:2221
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 11 of 18 Page ID #:2222
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 12 of 18 Page ID #:2223
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 13 of 18 Page ID #:2224
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 14 of 18 Page ID #:2225
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 15 of 18 Page ID #:2226
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 16 of 18 Page ID #:2227
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 17 of 18 Page ID #:2228
Case 2:16-cr-00147-JAK Document 193 Filed 02/26/21 Page 18 of 18 Page ID #:2229
